70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee BROCK, a/k/a Two Souls Walker, Plaintiff-Appellant,v.Raymond ROBERTSON, District Attorney for Staunton CircuitCourt, Defendant-Appellee.
No. 95-3902.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 30, 1995.

Robert Lee Brock, Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) action as frivolous.  We affirm.


2
Appellant claimed that a prosecutor lied during sentencing regarding Appellant's criminal history.  The district court dismissed the complaint as frivolous on the basis of the prosecutor's immunity.  We affirm the district court, although on different grounds.  McMahan v. International Ass'n. of Bridge, Structural & Ornamental Iron Workers, 964 F.2d 1462, 1467 (4th Cir.1992) (Appellate courts may "affirm a judgment for any reason appearing on the record, notwithstanding that the reason was not addressed below.").


3
Because Appellant's claim would directly implicate invalidity in Appellant's conviction and sentence, it may not be the subject of a Sec. 1983 claim until the conviction or sentence has been invalidated on that ground.  Heck v. Humphrey, --- U.S. ----, ----, 62 U.S.L.W. 4594, 4597 (U.S. June 24, 1994) (No. 93-6188).  Appellant's sentence has not been so invalidated;  thus, this Sec. 1983 action is not yet cognizable.  Id. The complaint was subject to dismissal under 28 U.S.C. Sec. 1915(d) (1988) because it has no legal basis.


4
We affirm the order dismissing Appellant's claim without prejudice.  We deny Appellant's motions for appointment of counsel and to amend his claim and submit new evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED